
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


CONSULTING AGREEMENT


        THIS AGREEMENT is made effective as of May 1, 2012

BY AND BETWEEN

(1)Huntsman International LLC, a Delaware Limited Liability Company, (the
"Company"); and

(2)Jon M. Huntsman, Jr., an individual (the "Consultant")

        WHEREAS, the Company is a global manufacture of differentiated organic
chemical products and of inorganic chemical products, with significant
operations in the Asia Pacific region;

        WHEREAS, the Consultant has extensive business experience, as well as
experience in government affairs, both in the United States and in the Asia
Pacific region, and has served as the Governor of the State of Utah and U.S.
Ambassador to both Singapore and China.

        WHEREAS, the Company would like to avail itself of the experience and
knowledge of the Consultant for the benefit of the Company.

        NOW AND THEREFORE, the Company and the Consultant have agreed the
following terms and conditions on which the Consultant will provide services to
the Company for the purposes of its business.

1.     DEFINITIONS

        In this Agreement and the Schedules hereto:

        "Services" means the consultancy services described in Schedule 1.

        "Termination Date" means the date on which this Agreement terminates.

2.     THE SERVICES AND OBLIGATIONS OF THE CONSULTANT

2.1The Company agrees to engage the Consultant for the benefit of the Company
and the Consultant agrees to supply the Services to the Company under the terms
of this Agreement and the Schedules hereto.

2.2The Consultant will provide the Services diligently and in a timely and
professional manner, and using all necessary care and skill in doing so.

2.3In addition, the Consultant agrees to:

(a)keep the Designated Managers, as specified/defined in Schedule 1, informed of
the progress of all assignments on which he is working; and

(b)comply with all reasonable and lawful requests of the Company and to work and
co-operate with its personnel or personnel of the Company.

3.     COMMENCEMENT AND DURATION

This Agreement will be deemed to have commenced on the commencement date
specified in Schedule 1 and subject to the parties' right to terminate pursuant
to Clause 8 below, will continue for the period specified in Schedule 1.

4.     THE CONSULTANT'S FEE

4.1In consideration of the provision of the Services, the Company will pay to
the Consultant a fee as specified in Schedule 1. All fees are payable in
accordance with the timescales specified in Schedule 1,

--------------------------------------------------------------------------------



4.2The Consultant shall be entitled to reimbursement of any reasonable expenses
incurred on its own behalf in the course of providing the Services unless
otherwise agreed between the parties. Expenses submitted for reimbursement shall
be supported by satisfactory receipts.

4.3The Consultant will not be entitled to any fees or other payments for
consulting services save as expressly stated in this Clause 4.

5.     CONFIDENTIAL INFORMATION

5.1The Consultant agrees to keep secret and confidential any of the trade
secrets or other confidential, technical or commercial information of the
Company or its subsidiaries or joint ventures whenever received or obtained by
the Consultant and in whatever capacity, including the content and any results
of the discussions and evaluations carried out under this Agreement and/or the
Arbitration, and shall not use the same for any purpose whatsoever other than
for the purpose of providing the Services. It is understood by the parties that
the undertakings contained in this paragraph shall continue in force in
perpetuity unless superseded and replaced by any formal agreement subsequently
entered into by the parties.

6.     STATUS

6.1The relationship of the Consultant to the Company shall be that of
contractors dealing at arm's length. Nothing in this Agreement will render the
Consultant an employee or partner of the Company and the Consultant will not
hold himself out as such.

7.     TAX

7.1The Consultant will account to the appropriate authorities for all taxes,
liabilities, charges and duties arising from the performance of the Services in
relation to the Consultant.

8.     TERMINATION

8.1This Agreement may be terminated by either party at any time upon written
notice.

8.2In the event of the termination of this Agreement, the Company shall only be
liable to the Consultant in respect of fees and expenses due for the Services
provided up to the date of termination.

9.     COMPETITION AND SOLICITATION

The Consultant shall not during the Duration of the Agreement, as
specified/defined in Schedule 1, and for a period of 12 months immediately
following the Termination Date, supply services of a type similar to those to be
supplied under this Agreement, to any existing client or competitor of the
Company.

10.   NO ASSIGNMENT

No assignment of this Agreement or any of the rights or obligations of this
Agreement shall be valid without the prior written consent of the other party,
except that the Company may assign this Agreement or its rights and obligations
under this Agreement, in whole or in part, to any subsidiary, affiliate, or
successor.

2

--------------------------------------------------------------------------------



11.   EFFECT OF AGREEMENT

11.1This Agreement and the Schedules hereto supersede any previous agreement
between the parties in relation to the matters dealt with in them and represent
the entire understanding between the parties.

11.2Each party acknowledges and agrees that it has not entered into this
Agreement in reliance on any representation, warranty or undertaking which is
not set out or referred to in this Agreement and the Schedules.

12.   NOTICES

12.1Any notice or other formal communication given under this Agreement must be
in writing (which includes fax and email) and may be delivered in person, or
sent by post or e-mail to the party to be served at the following address:

(a)to the Company at:

Huntsman International LLC
500 Huntsman Way
Salt Lake City, Utah 84108
Facsimile: (801) 584-5782
Email:

(b)to the Consultant at:

Jon M. Huntsman, Jr.
500 Huntsman Way
Salt Lake City, Utah 84108
Facsimile:
E-mail:

or at such other address or email address as he/it may notify to the other party
under this clause. Any notice or other document sent by post shall be sent by
overnight courier.

12.2This Agreement may not be modified by any oral agreement, either express or
implied. All amendments or modifications of this Agreement must be in writing
and be signed by both parties.

13.   FORCE MAJEURE

Neither party shall be considered in default in the performance of its
obligations hereunder to the extent that the performance of any such obligation
is prevented or delayed by any cause, existing or future, which is beyond the
reasonable control of such party. In such event, the schedule and compensation
for the performance of the Services shall be equitably adjusted.

14.   GOVERNING LAW AND ARBITRATION

14.1This Agreement will be governed by and construed in accordance with the law
of State of Utah.

3

--------------------------------------------------------------------------------





        THIS AGREEMENT has been signed on behalf of the Company and by the
Consultant on the date set out at the beginning.

/s/ WADE ROGERS


--------------------------------------------------------------------------------

SIGNED by Wade Rogers   )     for and on behalf of Huntsman International LLC  
)     Date: May 9, 2012   )         )
)
)
)    
/s/ JON M. HUNTSMAN, JR.


--------------------------------------------------------------------------------

SIGNED by Jon M. Huntsman, Jr.
 
)
 
  as Consultant   )     Date: May 13, 2012   )
)
)
)
)
   

   

Signature Page

--------------------------------------------------------------------------------




SCHEDULE 1


1.   Description of the Services to be performed   —   Provide strategic advice
to senior management of the Company on political, economic and business matters,
particularly in connection with markets and opportunities in Asia;
 
 
 
 
—
 
Participate from time to time in negotiations and discussions with business
leaders and dignitaries;
 
 
 
 
—
 
Participate in such other meetings or discussions as may be requested by senior
management of the Company upon reasonable notice.
2.
 
Designated Managers
 
Jon M. Huntsman and Peter R. Huntsman
3.
 
Commencement date
 
May 1, 2012
4.
 
Duration of Agreement
 
Through December 31, 2013
5.
 
Fee
 
$27,500 per month to be paid monthly
 
 
Any special conditions to be met before payment is due
 
 
 
 
6.
 
Special requirements or conditions (if any)
 
 
 
 

   

Schedule 1

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



CONSULTING AGREEMENT
SCHEDULE 1
